Citation Nr: 0315559	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-04 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from July 1964 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 RO decision that granted 
service connection and a 30 percent rating for PTSD; the 
veteran appealed for a higher rating.  An April 2000 RO 
decision assigned a higher rating of 50 percent for PTSD; the 
veteran continues to appeal for an even higher rating.


FINDINGS OF FACT

Since September 21, 1998 (effective date of service 
connection), the veteran's service-connected PTSD has been 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to various 
symptoms.


CONCLUSION OF LAW

Continuously since the effective date of service connection, 
PTSD has been 70 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from July 1964 
to July 1966.  This included service in Vietnam, during which 
time he performed duties as an infantryman and engaged in 
combat.

Records show that the veteran has not worked since sustaining 
injuries in a vehicle accident in 1995, and he has been 
deemed disabled by the Social Security Administration (SSA) 
for disability benefits purposes due to back and other 
injuries sustained at that time.  

From 1998 to the present, the veteran has been treated by the 
VA for psychiatric and physical ailments.  In June 1998, he 
sought VA psychiatric treatment for depression, and regular 
psychiatric treatment was thereafter received.

On September 21, 1998, the RO received the veteran's claim 
for service connection for PTSD.    

On VA examination in February 1999, mood and affect were 
mildly anxious.  He had no delusions, hallucinations, or 
homicidal or suicidal thoughts.  He was oriented; memory was 
good.  Judgment and insight were good.  The examiner found 
that the veteran described some symptoms suggestive of PTSD 
and alcohol abuse, but psychological testing did not support 
a diagnosis of PTSD.  The diagnosis was anxiety disorder not 
otherwise specified, alcohol abuse and dependence, with a GAF 
scale score of 65.  

VA outpatient records note that in March 1999 the veteran 
denied current suicidal ideation.  He reported having 
nightmares every other day.  He was depressed, and his GAF 
scale score was 60.  He indicated in May 1999 that his 
symptoms intensified when he became physically disabled.  His 
GAF scale score in July 1999 was 50.  

On VA PTSD examination in August 1999, the veteran reported 
that recurring Vietnam-related nightmares bothered him the 
most, resulting in sleep problems.  He stated that his VA 
PTSD group therapy would help for several hours.  He was 
taking several medications.  He did not socialize or have any 
significant romantic relationship or friendship.  On 
observation, he appeared anxious.  Thoughts reportedly were 
often tangential and not always clear.  Contact with reality 
was adequate.  He was in dirty clothes and was very 
disheveled, and it was commented that this was an odd 
presentation for combat veterans diagnosed with PTSD.  He 
reported having frequent symptoms of reexperiencing such as 
recurrent nightmares and daily intrusive thoughts.  He said 
that since his accident in 1995, he thought about Vietnam 
almost daily.  He reported sadness and crying, as well as 
numbing and distance from others.  He preferred to be 
isolated and had difficulty getting along with other people.  
He also reported significant symptoms of increased arousal, 
nightmares, agitation, suspiciousness.  Except for sometimes 
hearing footsteps of enemy soldiers, he denied 
hallucinations, and it was said this was also unusual for 
combat-related PTSD.  He also had depression, feelings of 
hopelessness, crying spells.  He did not meet the criteria 
for alcohol dependence or abuse.  Tests showed average 
intelligence, severe depression, hopelessness, lack of 
pleasure, feeling of guilt, self-punishment, restlessness, 
agitation, and chronic fatigue.  Responses on some testing 
were consistent with a PTSD diagnosis, although responses on 
other testing may have been due to frank psychosis, chronic 
and severe emotional distress or exaggeration.  However, due 
to consistency of responses, it was as likely as not that 
that his responses reflected chronic and severe emotional 
distress.  The diagnosis was PTSD and major depressive 
disorder without psychotic features, and the current GAF 
scale score was 49.  The examiner summarized that it was as 
likely as not that the veteran's unemployment contributed to 
his PTSD and depression symptoms; he was now depressed 
because he could not work and he was distressed by 
reexperiencing symptoms associated with events in Vietnam.  
It was not possible to provide separate GAF scores for PTSD 
and depression since the two disorders were interrelated and 
probably exaggerated and worsened by his inability to work.  

In a September 1999 decision, the RO granted service 
connection and a 30 percent rating for PTSD, effective from 
when the claim was received on September 21, 1998.  The RO 
also granted the veteran a permanent and total disability 
rating for non-service-connected pension purposes, and this 
was based on the combined effects of non-service-connected 
physical problems (including back and cardiovascular 
disorders) and the service-connected PTSD.  In an April 2000 
decision, the RO assigned a higher rating of 50 percent for 
PTSD, also effective from when the claim was received on 
September 21, 1998. 

Ongoing VA medical records note the veteran has received 
continuing treatment for psychiatric and physical ailments.  
His GAF scale score was 55 in February 2000.  The GAF scale 
score was 40 to 50 in August 2000.  In December 2001, he 
reported that he was positive with progress.  At times, he 
reported doing well and was stable.  In April 2002, the 
veteran reported occasional passive suicidal and homicidal 
thoughts, but no plan; he felt that a car accident may have 
been suicidal.  

The veteran testified at a May 2002 hearing before the RO 
that he was attending weekly therapy sessions for PTSD.  He 
described having nightmares almost nightly as well as daily 
panic attacks, memory and concentration problems, and 
suicidal and homicidal thoughts.  He noted he was getting SSA 
disability benefits because of a back disorder from an 
accident.

On VA PTSD examination in May 2002, the veteran reported that 
he had not worked since being injured in a 1995 accident.  He 
noted that he was divorced and living alone.  He said he 
talked frequently with his sister.  He reported that a few 
friends would visit him on occasions, but he generally had 
poor social relationships.  He said he did not do any 
housework.  He complained of occasional insomnia.  He 
reported a history of homicidal and suicidal thoughts, but 
none recent.  On examination, he was oriented; eye contact 
was poor; speech was relaxed and soft; interaction was 
appropriate.  Insight and judgment were poor.  He had thought 
impairment.  There was no evidence of homicidal or suicidal 
ideation.  Mood was depressed at times; affect was somber.  
He denied hallucinations.  Recent and remote memory was fair.  
The diagnosis was anxiety disorder not otherwise specified 
and a history of alcohol abuse and dependence.  The GAF scale 
score was 65 currently and in the past year. The examiner 
also noted that the veteran described some symptoms 
associated with PTSD and anxiety.  

On VA PTSD examination in July 2002, his mood was 
significantly depressed, and he reported suicidal ideation, 
with one attempt at suicide by running his car into an 
embankment.  Affect was restricted and shallow, with limited 
range of expression.  Mental activity was somewhat slowed.  
There were no delusions or hallucinations, although he 
reported numerous nightly difficulties (nightmares, seeing 
shadowy figures) that were quite distressful.  He also 
reported rather vivid flashbacks and being rather irritable.  
It was related that he had intrusive thoughts, was 
hypervigilant, and startled readily.  Memory was generally 
intact.  He had some difficulty with concentration, which 
would affect his memory.  Intelligence was average; 
orientation was normal; insight was slightly developed; 
judgment was fair.  The diagnosis was chronic PTSD.  His 
current GAF scale score was 50, and the highest score in the 
past year had been 65.  The examiner stated that the 
principal diagnosis was PTSD.

Ongoing VA medical records note the veteran received 
treatment for physical and psychiatric problems.  A VA 
clinical social worker wrote in September 2002 that the 
veteran was seen regularly for psychotherapy at the VA clinic 
and a Vet Center, and it was noted that his GAF scale score 
had been 50 several months earlier.  A Vet Center therapist 
wrote in October 2002 that he had been treating the veteran 
every week and that the veteran reported problems in managing 
PTSD symptoms.  The veteran had been having increased Vietnam 
War-related nightmares almost every night that affected his 
sleep; he also had hyperarousal, hypervigilance, intrusive 
thoughts, occasional flashbacks during waking hours, 
isolation from almost all contact outside group therapy 
sessions.  The therapist stated that efforts to manage 
symptoms had been unsuccessful, and he concluded that the 
veteran had one of the more severe cases of PTSD.  

Outpatient treatment records show that by late 2002, the 
veteran was sleeping better due to new medication.  In 
December 2002, he was in no acute distress, but he related 
not doing very well, with sleep disturbances, war-related 
disturbing dreams and nightmares, daily depression, poor 
appetite, and impaired recent memory.  He was not too active 
and lived alone.  He had fleeting thoughts of hurting 
himself, but not others and without plan or intent.  He was 
suspicious but not delusional.  On examination, judgment and 
insight were intact. 

II.  Analysis

Through discussions in correspondence, RO rating decisions, 
the statement of the case, and the supplemental statement of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claim for a rating higher than 
50 percent for PTSD.  He has been informed of his and the 
VA's respective responsibilities for providing evidence.  
Pertinent records and examinations have been obtained.  The 
notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A 50 percent rating has been assigned for PTSD since 
September 21, 1998, the effective date of service connection.  
As this is an initial rating case, on the granting of service 
connection, different percentage ratings for the disability 
may be assigned for different periods of time since the 
effective date of service connection, based on the facts 
found (i.e., "staged ratings").  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Under the rating criteria, a 50 percent rating is assigned 
for a mental disorder (including PTSD) when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (PTSD).

The veteran has been participating in weekly therapy and 
counseling sessions for PTSD since 1998.  He is considered 
disabled by the SSA for disability benefits purposes due to a 
back injury sustained in a vehicle accident accident.  He has 
also been found to be permanently and totally disabled for VA 
non-service-connected pension purposes, based on the combined 
effects of non-service-connected physical problems (including 
back and cardiovascular disorders) and the service-connected 
PTSD.  The effects of the non-service-connected conditions 
may not be considered in support of the claim for a higher 
rating for service-connected PTSD.  38 C.F.R. § 4.14.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The veteran has received GAF scores 
ranging from 40 to 65 during the course of this appeal, with 
a GAF of 50 at the last VA compensation examination in 2002.  
This covers a broad range of estimated psychiatric impairment 
as set forth in DSM-IV.  For example, under DSM-IV, a GAF 
score of 41 to 50 represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered but is not determinative of the 
percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126(a); VAOPGCPREC 10-95.

The medical records since 1998 show the veteran has such 
psychiatric symptoms as flashbacks, a sleep disturbance, and 
episodic suicidal ideation.  Records show he takes 
psychiatric medication to help control symptoms, and he 
receives rather intensive weekly psychotherapy.  A therapist 
wrote in 2002 that the veteran had one of the more severe 
cases of PTSD.  The Board notes that while the veteran only 
has some of the symptoms listed for the next higher rating of 
70 percent for PTSD, the various psychiatric symptoms listed 
in the percentage categories of the rating schedule are only 
typical symptoms or examples of symptoms found in the level 
of disability for each percentage bracket, and they are not 
all-inclusive symptoms for each percentage bracket.  Mauerhan 
v. Principi, 16 Vet.App. 436 (2002).  

Based on the totality of the evidence, there is a reasonable 
doubt that the veteran's PTSD more nearly approximates the 
criteria for the next higher rating of 70 percent, rather 
than the criteria for the current rating of 50 percent.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  Resolving doubt in 
the veteran's favor, the Board finds that PTSD is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to various symptoms.  Consequently, a 
higher rating of 70 percent for PTSD is warranted.  Moreover, 
the Board finds this level of PTSD impairment has persisted 
since service connection became effective, and thus different 
staged ratings are not warranted.  Fenderson, supra.

In the judgment of the Board, there are insufficient symptoms 
and related impairment from service-connected PTSD to satisfy 
the 100 percent rating criteria for such condition.  As 
noted, while the veteran is overall totally disabled, this is 
partly due to non-service-connected physical ailments.  Total 
occupational and social impairment due exclusively to 
service-connected PTSD is not shown.  Thus a rating greater 
than 70 percent for PTSD is not in order.


ORDER

A higher rating of 70 percent for PTSD is granted.




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

